Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 13, 2018

The Court of Appeals hereby passes the following order:

A18A2102. ANTHONY JACKSON v. THE STATE.

      Anthony Jackson was convicted of multiple offenses, including two counts of
aggravated assault. We affirmed his convictions and sentence on appeal. Jackson v.
State, 316 Ga. App. 588 (730 SE2d 69) (2012). Since then, Jackson has filed
numerous pro se motions, including a motion to amend sentence computation and a
motion for out-of-time appeal of a void sentence. The trial court denied both of those
motions, and Jackson filed this appeal.1 We, however, lack jurisdiction.
      First, as to Jackson’s motion to amend the computation of his sentence, Jackson
must seek relief from the Department of Corrections, not from the trial court. See
Cutter v. State, 275 Ga. App. 888, 890 (2) (622 SE2d 96) (2005). Dissatisfaction
with that relief may be asserted in a mandamus or injunction action against the
Commissioner of the Department of Corrections, or in a petition for habeas corpus.
See id.; Maldonado v. State, 260 Ga. App. 580, 581 (580 SE2d 330) (2003).
      Jackson’s second motion also cannot give rise to a valid appeal. A direct
appeal may lie from an order denying or dismissing a motion to vacate a void
sentence, but only if the defendant raises a colorable claim that the sentence is, in
fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009); Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only if
it imposes punishment that the law does not allow. Crumbley v. State, 261 Ga. 610,
611 (1) (409 SE2d 517) (1991). “Motions to vacate a void sentence generally are


      1
        Jackson also filed an application for discretionary review, which we
dismissed. See Case No. A17D0187 (decided December 13, 2016).
limited to claims that – even assuming the existence and validity of the conviction for
which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” Von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013).
      Here, Jackson claimed that he received ineffective assistance of counsel and
that the sentencing court improperly considered his prior convictions when imposing
his sentence. Neither of these claims are arguments that his sentence exceeds the
maximum allowed by law. Accordingly, they are not valid void-sentence claims.
      For these reasons, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/13/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.